PER CURIAM.
Appellant’s conviction for theft is reversed on the basis of error resulting from the prosecutor’s impermissible comment on the accused’s right to remain silent, which error was adequately preserved for appeal by objection and a motion for mistrial. Doyle v. Ohio, 426 U.S. 610, 96 S.Ct. 2240, 49 L.Ed.2d 91 (1976); Clark v. State, 363 So.2d 331 (Fla.1978); Willinsky v. State, 360 So.2d 760 (Fla.1978); Shannon v. State, 335 So.2d 5 (Fla.1976); Bennett v. State, 316 So.2d 41 (Fla.1975); Marshall v. State, 393 So.2d 584 (Fla. 1st DCA 1981); Barnes v. State, 375 So.2d 40 (Fla. 3d DCA 1979).
Reversed and remanded for new trial.